     Case 3:19-cv-01854-L-BT Document 13 Filed 08/07/20                Page 1 of 2 PageID 62



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

TESFAHIWET KIFLE,                                 §
                                                  §
            Petitioner,                           §
                                                  §
                                                  §
v.                                                §      Civil Action No. 3:19-cv-01854-L
                                                  §
TONY BRYSON,                                      §
                                                  §
            Respondent.                           §

                                              ORDER

          On July 17, 2020, United States Magistrate Judge Rebecca Rutherford entered the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge (“Report”)

(Doc. 12), recommending that Petitioner Tesfahiwet Kifle’s (“Petitioner”) Petition to Amend

Certificate of Naturalization (“Petition”) (Doc. 1) be dismissed with prejudice for failure to state a

claim. Specifically, Magistrate Judge Rutherford determined that the court should grant

Respondent Tony Bryson’s (“Respondent”) Motion to Dismiss (“Motion”) (Doc. 11), as Petitioner

has not established that he is entitled to relief under Rule 60(b). No objections to the Report were

filed.

          Magistrate Judge Rutherford cites Sea v. USCIS, 1 and Yeshiwas v. USCIS, 2 as an alternate

basis for dismissing the Petition. The court, however, does not base any part of its determination

on these cases. In the cases cited, both petitioners sought relief under Rule 60(b) 20 to 25 years,

respectively, after discovering their correct birthdates, which is significantly longer than

Petitioner’s four-year delay. The court does not consider these cases to be factually analogous to


1
    2015 WL 5092509, at *3 (D. Minn. Aug. 28, 2015).

2
    2014 WL 31455, at *3 (N.D. Cal. Jan. 3, 2014).

Order - 1
  Case 3:19-cv-01854-L-BT Document 13 Filed 08/07/20                   Page 2 of 2 PageID 63



the case before it. The court agrees with Magistrate Judge Rutherford’s recommendation regarding

delay for other reasons.

        First, Petitioner admits that he was privy to the information regarding a different birthdate

in 2014, and found documents supporting his position in 2015. He did not file his Petition,

however, until 2019, and he does not cite any basis as to why he could not have filed a request to

amend sooner. Second, in 2017, the record reflects that Petitioner initiated a case related to his

naturalization but subsequently abandoned the case. While the basis for Petitioner’s 2017 case is

unclear, the court reasonably infers that he could have brought forth the issue with his birthdate at

that time, but he did not do so. Thus, the court determines that the four-year delay under these

circumstances does not warrant relief under Rule 60(b), or any other basis under Rule 60.

        After reviewing the pleadings, record, file, and Report, the court determines that the

findings and conclusions of the Magistrate Judge are correct, and accepts them as those of the

court, except as herein modified. Accordingly, the court grants Respondent’s Motion to Dismiss

(Doc. 11) and dismisses with prejudice the Petitioner’s Petition to Amend Certificate of

Naturalization (Doc. 1).

        It is so ordered this 7th day of August, 2020.


                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order - 2
